
	
		I
		112th CONGRESS
		2d Session
		H. R. 6001
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2012
			Mr. Burgess
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit the Secretary of Homeland Security from
		  granting a work authorization to an alien found to have been unlawfully present
		  in the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Equal Protection for American Workers
			 Act.
		2.Prohibition on certain
			 work authorizationsEffective
			 beginning on the date of the enactment of this Act, the Secretary of Homeland
			 Security is prohibited from granting a work authorization to an alien who has
			 been finally determined, in a valid immigration proceeding during which due
			 process was afforded, to have been at any time unlawfully present in the United
			 States.
		
